                          UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA ex
  rel. JULIE MADSEN, M.D., an                Case No. 1:15-cv-00210-DCN
  individual,

         Relator/ Plaintiff,                 MEMORANDUM DECISION AND
                                             ORDER
  vs.

  ST. LUKE’S HEALTH SYSTEM,
  LTD., an Idaho Corporation, ST.
  LUKE’S McCALL, LTD., an Idaho
  Corporation, IDAHO ELKS
  REHABILITATION HOSPITAL, INC.,
  an Idaho Corporation, ELK’S WOUND
  CARE CENTER, an Idaho Joint
  Venture, CENTER FOR WOUND
  HEALING AND HYPERBARIC
  MEDICINE, LLP, WARREN GUDE,
  M.D., RAYMOND OTTO, M.D., and
  JOHN/JANE DOES 1 through X, whose
  true identities are presently unknown,

         Defendants.


                                    I.   DISCUSSION

        Pending before the Court is Defendant Idaho Elks Rehabilitation Hospital, Inc.’s

Second Motion to Dismiss (Dkt. 67); Defendants’ St. Luke’s Health System, Ltd. and St.

Luke’s McCall, Ltd. Motion to Dismiss Third Amended Complaint (Dkt. 69); Defendants

Warren Gude and Raymond Otto’s Motion to Dismiss Third Amended Complaint (Dkt.

71); and the United States’ Motion to Approve Settlement and Dismiss the Case (Dkt. 80).


MEMORANDUM DECISION AND ORDER - 1
       On November 14, 2019, the Court held oral argument on the above motions. During

oral argument, Relator Dr. Julie Madsen withdrew her objection to the Government’s

Motion to for Settlement. As all of the parties consent to the proposed settlement, attached

as Exhibit A to the Government’s motion, (Dkt. 80-1), the Court GRANTS the motion to

approve settlement pursuant to 31 U.S.C. § 3730(c)(2)(B) and DISMISSES the case with

prejudice. The motions to dismiss are MOOT.

                                      II.   ORDER

       It is HEREBY ORDERED:

       1. The United States’ Motion to Approve Settlement and Dismiss the Case (Dkt.

           80) is GRANTED.

       2. Defendant Idaho Elks Rehabilitation Hospital, Inc.’s (“Idaho Elks”) Second

           Motion to Dismiss (Dkt. 67) is MOOT.

       3. Defendants’ St. Luke’s Health System, Ltd. and St. Luke’s McCall, Ltd. Motion

           to Dismiss (Dkt. 69) is MOOT.

       4. Defendants Warren Gude and Raymond Otto’s Motion to Dismiss (Dkt. 71) is

           MOOT.

       5. The Case is DISMISSED with prejudice.


                                                 DATED: November 18, 2019


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 2
